571 F. Supp. 2d 1374 (2008)
In re: BISPHENOL-A (BPA) POLYCARBONATE PLASTIC PRODUCTS LIABILITY LITIGATION.
MDL No. 1967.
United States Judicial Panel on Multidistrict Litigation.
August 13, 2008.
Before JOHN G. HEYBURN II, Chairman, J. FREDERICK MOTZ, ROBERT L. MILLER, JR., KATHRYN H. VRATIL and DAVID R. HANSEN, Judges of the Panel.

TRANSFER ORDER
JOHN G. HEYBURN II, Chairman.
Before the entire Panel: Plaintiffs in four actions have moved, pursuant to 28 U,S.C. § 1407, for coordinated or consolidated pretrial proceedings of this litigation in the Northern District of Illinois. Most responding parties agree that centralization is appropriate and variously support one or more of the following suggested transferee districts: the Northern District of Illinois, the Central District of California, the Western District of Missouri, or the District of Kansas.[1]
*1375 This litigation currently consists of fourteen actions listed on Schedule A and pending in eight districts as follows: four actions in the Central District of California; two actions each in the Eastern District of California, the Western District of Missouri, and the Western District of Washington; and one action each in the Eastern District of Arkansas, the District of Connecticut, the Northern District of Illinois, and the District of Kansas.[2]
On the basis of the papers filed and hearing session held, we find that these actions involve common questions of fact, and that centralization under Section 1407 in the Western District of Missouri will serve the convenience of the parties and witnesses and promote the just and efficient conduct of this litigation. These actions share factual questions arising out of allegations that various defendants manufactured, sold or distributed polycarbonate plastic bottle products containing Bisphenol-A without disclosing its possible harmful effects. Centralization under Section 1407 will eliminate duplicative discovery; prevent inconsistent pretrial rulings, especially with respect to class certification; and conserve the resources of the parties, their counsel and the judiciary.
Each one of the suggested districts has the attributes of an appropriate transferee court. On balance, we are persuaded to designate the Western District of Missouri as the transferee forum for this litigation. Several actions are pending in the Kansas City area, at least one defendant is headquartered there, this district is favored by several plaintiffs as well as defendants, and Judge Ortrie D. Smith has the time and experience to prudently steer this litigation.
IT IS THEREFORE ORDERED that, pursuant to 28 U.S.C. § 1407, the actions listed on Schedule A and pending outside the Western District of Missouri are transferred to the Western District of Missouri and, with the consent of that court, assigned to the Honorable Ortrie D. Smith for coordinated or consolidated pretrial proceedings with the actions pending there and listed on Schedule A.

SCHEDULE A
MDL No. 1967  IN RE: BISPHENOLA (BPA) POLYCARBONATE PLASTIC PRODUCTS LIABILITY LITIGATION
Eastern District of Arkansas

Dale L. Raggio, Jr. v. Gerber Products Co., C.A. No. 4:08-403
Central District of California

Naayda Lanza v. Avent America, Inc., C.A. No. 2:08-2960

Paul Rasmussen v. Handi-Craft Co., C.A. No. 2:08-2961

Leeanne Matusek v. Gerber Products Co., C.A. No. 2:08-2962

Kim O'Neill v. Evenflo Co., Inc., C.A. No. 2:08-2963
Eastern District of California

Lani Felix-Lozano v. Nalge Nunc International Corp., C.A. No. 2:08-854

*1376 Judith Thompson-Foster v. Gerber Products Co., et al., C.A. No. 2:08-1073
District of Connecticut

Ashley Campbell v. Playtex Products, Inc., C.A. No. 3:08-763
Northern District of Illinois

Elizabeth Banse v. Avent America, Inc., C.A. No. 1:08-2604
District of Kansas

Zachary Wilson, et al. v. Avent America, Inc., et al., C.A. No. 2:08-2201
Western District of Missouri

Maria Sullivan, et al. v. Avent America, Inc., et al., C.A. No. 4:08-309

Sharon Hatter v. New Wave Enviro Products, C.A. No. 6:08-3154
Western District of Washington

Sarah Jaynes, et al. v. Avent America, Inc., et al., C.A. No. 2:08-693

Chloe Gale, et al. v. RC2 Corp., et al., C.A. No. 2:08-702
NOTES
[1]  Abbott Laboratories, Inc. (Abbott Labs), and Mead Johnson & Company (Mead Johnson), defendants in three Central District of California potentially related actions, oppose inclusion of their actions in the MDL proceedings, as does plaintiff in one action involving Mead Johnson. Plaintiff in the action involving Abbott Labs supports inclusion of its action in the MDL proceedings. These actions will be treated as potential tag-along actions, and any opposition to their inclusion in the MDL will be considered in due course. See Rules 7.4 and 7.5, R.P.J.P.M.L., 199 F.R.D. 425, 435-36 (2001).
[2]  The Panel has been notified that nine additional related actions have been filed: three actions in the Central District of California, and one action each in the Eastern District of Arkansas, the Northern District of Illinois, the District of Kansas, the Western District of Missouri, the Southern District of Ohio, and the Western District of Washington. These actions will be treated as potential tag-along actions. See Rules 7.4 and 7.5, R.P.J.P.M.L., id.